Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 07/28/2022 is acknowledged. Claim 3 has been canceled and new claims 13-21 have been added. Claims 1, 2, and 4-21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 07/28/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claim 1 over Kim et al. (KR 20170122683 A) and 35 U.S.C. 103(a) rejections of claims 1, 2, 4-9, and 12 over Kim et al. (KR 20170122683 A), of claim 10 over Kim et al. (KR 20170122683 A) and Sonic (http://web.archive.org/web/20190317020005/https://www.sonicpackaging.com/creams.html, 03/17/2019), and of claim 11 over Kim et al. (KR 20170122683 A) and Majid et al. (Measurement of Water Droplets in Water-in-Oil Emulsions Using Low Field Nuclear Magnetic Resonance for Gas Hydrate Slurry Application, https://cdnsciencepub.com/doi/abs/10.1139/cjc-2014-0608) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 12, 13, and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (KR 20170122683 A) in view of Omura et al. (WO 2019/022041 A1, US 2021/0137802 A1 as English translation) as evidenced by Yabusaki et al. (WO 2019/045056 A1, US 2021/0077378 A1 as English translation).
Kim et al. teach a method of preparing water-in-oil type cosmetic including foundation, cream, etc., (paragraph 61) composition comprising:
(S1) stirring the oil components and the water components respectively (separately) with a disper after weighing; 
 (S3) adding a mixture in which the aqueous phase component is dissolved to an oil phase in which the pigment phase is dispersed, and emulsifying the mixture (abstract and paragraph 63, 64, and 73); wherein the oil components comprising 1-5% by weight of a 1st emulsifier including PEG-10 dimethicone/vinyl dimethicone crosspolymer (paragraph 24-25), 0.1-3% by weight of a 2nd emulsifier including PEG-30 dipolyhydroxy stearate (paragraph 24 and 29), ester oil, and waxes (54-56). The weight ratio between the 1st and 2nd emulsifiers is calculated to be 1:1.3-10 (1/0.1=10 and 5/3=1.3).
Kim et al. also teach the aqueous phase being 68-73% by total weigh (paragraph 18) and the composition further comprising 7-15% and 10% by weight of pigment (paragraph 46 and 74) and thus the total oil phase is calculated to be 17-22% by total weight. Since the amounts of the 1st emulsifier and the 2nd emulsifier are 1-5% by weight and 0.1-3% by weight, respectively, the amount of oil including ester oil and wax is calculated to be 9-21.9% by weight (17-5-3=9, 22-1-0.1=21.9); both the amount of wax and the amount of oil are < 9-21.9% by weight.

Kim et al. do not specify the same amounts of wax (< 9-21.9% vs the claimed 2-10% in claims 1 and 21 and 3-8% in claim 2), ester oil (< 9-21.9% vs the claimed 3-20% in claims 8 and 21), the 1st emulsifier (1-5% vs the claimed 0.05-3% in claim 6 and 0.2-1% in claim 16), the 2nd emulsifier (0.1-3% vs the claimed 0.2-2% in claim 15), and the same 1st and 2nd emulsifiers weight ratio (1:1.3-10 vs the claimed 1:0.1-5 in claim 17).
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside/overlaps with the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of wax is 2-10% by weight and the range of wax taught in the prior art is < 9-21.9% and 3-8% by weight and therefor, overlaps with the claimed range.
The claimed range of ester oil is 3-20% by weight and the range of ester oil taught in the prior art is < 9-21.9% by weight and therefor, overlaps with the claimed range.
The claimed range of silicon crosspolymer is 0.05-3% by weight and the range of 1st emulsifier taught in the prior art is 1-5% by weight and therefor, includes the claimed range.
The claimed range of 2nd emulsifier is 0.2-2% by weight and the range of 2nd emulsifier taught in the prior art is 0.1-3% by weight and therefor, includes the claimed range.
The claimed range of 1st and 2nd emulsifiers weight ratio is 1:0.1-5 and the range of 1st and 2nd emulsifiers weight ratio taught in the prior art is 1:1.3-10 and therefor, overlaps with the claimed range.

Kim et al. do not specify the foundation being in form of balm solid state at room temperature (RT) in claim 1 and the 100-5,000 dyne/cm2 hardness in claim 13.
This deficiency is cured by Omura et al. who teach w/o emulsion (abstract) in form of from cream to solid balm (paragraph 32) which including foundation balm (paragraph 35) with hardness >0.5 at 25 °C (paragraph 85-90) and examples with varying hardness including 0.015 as a cream and 0.82 as a balm (examples 1 and 6 in table 1) hardness being adjusted based on the type and amount of oil component (paragraph 68. The unit of hardness is N/cm2 according to Yabusaki et al. (paragraph 11, 12-14, 46, and 54). The >0.5 hardness taught by Omura et al. is calculated to be 50,000 dyne/cm2 and the 0.015 cream hardness is calculated to be 1,500 dyne/cm2.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Kim et al. and Omura et al. to specify the foundation taught by Kim et al. being balm solid at RT or cream and having a hardness of 0.015 (1,500 dyne/cm2) or >0.5 (>50,000 dyne/cm2). w/o emulsion foundation in form of from cream to solid balm with hardness of 1,500 dyne/cm2 or >50,000 dyne/cm2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (KR 20170122683 A) and Omura et al. (WO 2019/022041 A1, US 2021/0137802 A1 as English translation) as evidenced by Yabusaki et al. (WO 2019/045056 A1, US 2021/0077378 A1 as English translation), as applied to claims 1, 2, 4-9, 12, 13, further in view of Sonic (http://web.archive.org/web/20190317020005/https://www.sonicpackaging.com/creams.html, 03/17/2019).
The teachings of Kim et al. and Omura et al. are discussed above and applied in the same manner.
Kim et al. and Omura et al. do not specify the viscosity of the composition.
This deficiency is cured by Sonic which teaches viscosity of low viscosity lotions and high viscosity creams being 100-100,000 cps.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kim et al., Omura et al., and Sonic to specify the viscosity of the composition taught by Kim et al. being 100-100,000 cps. Lotion and cream having a viscosity of 100-100,000 cps was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (KR 20170122683 A) and Omura et al. (WO 2019/022041 A1, US 2021/0137802 A1 as English translation) as evidenced by Yabusaki et al. (WO 2019/045056 A1, US 2021/0077378 A1 as English translation), as applied to claims  1, 2, 4-9, 12, 13, further in view of Majid et al. (Measurement of Water Droplets in Water-in-Oil Emulsions Using Low Field Nuclear Magnetic Resonance for Gas Hydrate Slurry Application, https://cdnsciencepub.com/doi/abs/10.1139/cjc-2014-0608).
The teachings of Kim et al. and Omura et al. are discussed above and applied in the same manner.
Kim et al. and Omura et al. do not specify the emulsified particle size.
This deficiency is cured by Majid et al. who teach water droplet size in water-in-oil emulsions is about 3.5-4.5 μm (abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kim et al., Omura et al., and Majid et al. to specify the emulsified particle size in the composition taught by Kim et al. being 3.5-4.5 μm. Water droplet size in water-in-oil emulsions being about 3.5-4.5 μm was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/28/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612